DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This is a first action on the merits following applicant’s response to a restriction/election requirement mailed on 08 October 2020.  A preliminary amendment was filed on 20 September 2019 amending claims 3-7.  Claims 1-7 are pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 20 September 2019, 23 December 2020, and 04 March 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of the invention of the embodiment of Figure 1in the reply filed on 08 January 2021 is acknowledged.  

Drawings
The drawings received on 20 September 2019 are acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/152558 A1.  Seki (U.S. Pub. 2018/0022881) was used as the English translation of WO ‘558.
Regarding claim 1, Seki discloses a functional film comprising a plurality of layers, including the layer arrangement shown in FIG. 1, reproduced below.  Seki teaches that layer 18 is a first protective film, layer 16 is an inorganic layer, layer 14 is an organic layer, layer 12 is a substrate layer, layer 20 is a light diffusion layer, and layer 28 is a second protective film including support 26 and adhesive layer 24.  See description at p. 3, [0061-0063].  Layer 12 reads on the claimed base layer, layer 16 reads on the claimed gas barrier layer (see description at p. 4, [0087] noting that this layer possesses gas barrier properties), layer 18 reads on protective film ∝, and layer 28 reads on protective film β.  Note that the gas barrier layer is laminated on one surface “A” of the base layer and protective film ∝ 18 is laminated directly on the gas barrier layer 16.  Furthermore, protective film β 28 is laminated on a surface “B” of the base layer opposite that of surface “A”.

    PNG
    media_image1.png
    503
    673
    media_image1.png
    Greyscale

Seki further teaches that the adhesion force between the inorganic layer 16 and protective layer 18 is preferably 0.02 to 0.06 N/25mm, which is equal to 0.04 to 0.12 N/50 mm.  See p. 5, [0107].  This is measured using a 180 ° peeling test method according to JIS Z 0237 (2009), see p. 5, [0110].  Thus the disclosed peeling force range overlaps the claimed peeling force range of 0.1 N/50 mm or less.  As set forth in MPEP § 2144.05, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Semi also teaches that the adhesion force between the second protective film 28 and the light diffusion layer 20 is preferably from 0.1 to 1 N/25mm, more preferably from 0.5 to 1 N/25mm.  This is equal to 0.2 to 2 N/50mm, more preferably from 1 to 2 N/50mm.  The Examples described at p. 17-18, Table 1 use an adhesion force between prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Although Seki does not specify that that peeling rate is 10 m/minute during the peeling test, the limitation “at a peel rate of 10 m/minute” is a limitation referring to the method of testing the peeling force of the protective films, and does not determine the patentability of the product.  The method of testing the product is not germane to the issue of patentability of the product itself.  Cf. MPEP § 2113 in regards to products made by different processes in which the product is the same or obvious over the product of the prior art, and MPEP § 2111.02(II) regarding preamble statements reciting the purpose or intended use of a product.  Using any accurate method to determine the 180° peel force can demonstrate the claimed property, unless the claimed process produces unexpected results.
Claim 2, Seki teaches that inorganic layer 16 is formed from metal oxides, metal nitrides, silicon nitride, silicon oxide, and others, see p. 4, [0089].  Silicon nitride is particularly suitable, see p. 4, [0090], and is used as the material of the inorganic layer 16 in the examples as described at p. 16, [0316].
Claim 3, Seki teaches that the first protective film 18 is a film obtained by forming an adhesive layer on the surface of a resin film exemplified for the substrate layer 12, ∝2 and a support layer ∝1 as claimed.
Claim 4, Seki teaches that the second protective film 28 is a film obtained by forming an adhesive layer 24 on the surface of support 26, see p. 14, [0279-0280].  This reads on an adhesive layer β2 and a support layer β1 as claimed.
Claim 5, Seki teaches that the water vapor permeability of the gas barrier film laminate after peeling of the protective films is most preferably less than 0.001 g/(m2-day) (rated as AA), or less than 0.003 g/(m2-day) (rated as A), or less than 0.006 g/(m2-day) (rated as B), or less than 0.009 g/(m2-day) (rated as C), see p. 17, [0343-0347].  Many of the examples shown in Table 1 on p. 17-18 have water vapor permeability rates (WVTR) within these ranges, such as Example 1 with a WVTR of 0.008 g/(m2-day).
Regarding the peel conditions, Seki teaches that the peel force is measured using a 180 ° peeling test method according to JIS Z 0237 (2009), see p. 5, [0110].   Although Seki does not specify that that peeling rate is 10 m/minute during the peeling test, the limitation “at a peel rate of 10 m/minute” is a limitation referring to the method of testing the peeling force of the protective films, and does not determine the patentability of the product.  See above discussion in regards to claim 1.
	Claim 6, Seki teaches that the inorganic layer 16 is formed from metal oxides disposed upon an organic layer 14, see p. 14, [0268], and may be formed by vapor-phase film-forming methods such as plasma CVD, sputtering, and vacuum vapor deposition, see p. 14, [0270].  The limitation “obtained by modifying a surface of a layer that can be changed into a layer containing an ” is a method limitation and does not determine the patentability of the product, unless the process produces unexpected results.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  See MPEP § 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Seki teaches an inorganic gas barrier layer meeting the limitation of the gas barrier layer as claimed.  Additionally, the instant specification teaches using CVD and other deposition methods to form this layer, see p. 12, [0025-0026] of the original disclosure.  Chemical vapor deposition (CVD), sputtering, and the other methods disclosed in Seki obtain the gas barrier layer by modifying the surface of a layer by performing a modification treatment.
Claim 7, Seki teaches using the gas barrier laminate in a liquid crystal display device (LCD) which is an optical device.  See p. 1, [0003] and [0016].

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/152558 A1 in view of JP 2015-157803 A.  Seki (U.S. Pub. 2018/0022881) was used as the English translation of WO ‘558.  Applicant’s provided translation was used to consider JP ‘803.  This rejection is in alternative to the above rejection of claims 1-7 over Seki alone.
Regarding claim 1, Seki is relied upon as described above to describe a gas barrier laminate having the claimed layer arrangement.  The peeling adhesion of the ∝ and β as claimed, is within the claimed ranges and is measured at a 180° peel angle in accordance with JIS Z 0237 (2009).  See above rejection and particularly p. 5, [0110] of Seki. However, Seki does not specify that the peel rate is 10 m/minute during this test.
JP ‘803 describes a multilayer antireflection film used in an optical display device, see abstract and paragraph [0002].  FIG. 4 shows an exemplary device including protective films 73 and 74, adhesive layers 36, 38, and 39, and functional layers including polarizer layer 79, see description at paragraphs [0075] and [0080].  The peeling force of the adhesive layers is measured using a 180° peeling test with a peeling speed of 10 m/minute, see paragraph [0072].  Furthermore, the peel force is preferably less than 1 N/50mm, see [0072] of the original document for the correct units.
Seki and JP ‘803 are analogous as they are similar in structure and function, as each describes multilayer laminates used in optical devices in which the laminates include two adhesive layers and peelable sheets with a peel force of less than 1 N/50mm.  It would have been obvious to have used a peeling rate of 10 m/minute in a 180° peeling test as used in JP ‘803 as conditions for the peeling test used in Seki to arrive at the claimed invention, as the references are used in similar optical device services and include similar layers.
Regarding claims 2-7, Seki is relied upon as described above to teach these additional limitations.  JP ‘803 is further relied upon to teach the peel rate of 10 m/minute as recited in claim 5.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/152558 A1 in view of WO 2015/152077 A1.  Seki (U.S. Pub. 2018/0022881) was used as the English translation of WO ‘558 and Iwaya (U.S. Pub. 2017/0107344) was used as the English translation of WO ‘077.  This rejection is in alternative to the rejection of claim 6 over Seki alone.
Regarding claim 6, Seki is relied upon as described above to describe a gas barrier laminate having the claimed layer arrangement and conditions as recited in claim 1.  Seki does not expressly specify that the gas barrier layer is obtained by modifying a surface of a layer that can be changed into a layer containing an inorganic compound by undergoing a modification treatment.
Iwaya also describes a gas barrier laminate, see title, abstract, and p. 1, [0012].  The gas barrier layer is an inorganic deposited film and a layer obtained by subjecting a layer that includes a polymer to a modification treatment.  See discussion at p. 6, [0100-0106].  Silicon nitride is one of the preferred inorganic materials used for the gas barrier layer, see p. 6, [0103].  Iwaya also teaches a method such as ion implantation treatment which implants ions into a polymer layer to modify the polymer layer, see p. 7, [0139-0143].
Seki and Iwaya are analogous as they are similar in structure and function, as each describes a gas barrier laminate including a metal oxide or metal nitride gas barrier layer.  The laminates are used in optical devices such as LCDs, see Seki at p. 1, [0003] and [0016] and Iwaya at p. 1, [0002].
It would have been obvious to have formed the gas barrier layer of the gas barrier laminate of Seki using the method described in Iwaya to arrive at the claimed 


Conclusion
	All claims are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R. Walshon whose telephone number is (571) 270-5592.  The examiner can normally be reached on Monday through Friday from 9:00am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano, can be reached at (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/Scott R. Walshon/           Primary Examiner, Art Unit 1796